          Case 1:18-cr-00537-SHS Document 48 Filed 02/26/19 Page 1 of 2




                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew=s Plaza
                                                     New York, New York 10007


                                                     February 26, 2019

BY ECF

Hon. Sidney H. Stein
United States District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

               Re:     United States v. Tortora, S1 18 Cr. 537 (SHS)

Dear Judge Stein:

        The Government writes respectfully to advise the Court regarding a medical checkup the
defendant John Tortora received on Thursday, February 21, 2019. As the Court is aware, in a letter
to the Court dated February 20, 2019, the Government advised the Court that the Metropolitan
Detention Center (MDC) had scheduled the defendant for a medical appointment the following
day, on February 21, 2019, to address hip pain. The Government has contacted the MDC and
received a copy of the medical report generated in connection with the defendant’s medical visit
on February 21, 2019. According to the report, the defendant was seen at approximately 2:11 p.m.
The defendant appears to have received an examination by a physician, which resulted in two
prescriptions for joint pain and a treatment plan that includes physician requests for radiology and
orthopedic consultation. A copy of the medical report has been provided to defense counsel.




                                                 1
         Case 1:18-cr-00537-SHS Document 48 Filed 02/26/19 Page 2 of 2




                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney


                                      By:           /s/
                                            Jessica Fender / Anden Chow /
                                            Lauren Schorr
                                            Assistant United States Attorneys
                                            (212) 637-2276 / 2348 / 2299



cc: All Defense Counsel (by E-mail)




                                        2
